Citation Nr: 0312685	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  94-30 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a skin disability, 
classified as tinia pedis, tinea unguium, and pitted 
keratolysis, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
external hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel



INTRODUCTION

The veteran had active service from September 1950 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico (PR), that denied the veteran's 
claims for increased ratings on his service-connected skin 
disability, classified as tinia pedis, tinea unguium, and 
pitted keratolysis, currently evaluated as 30 percent 
disabling, and on his service-connected external hemorrhoids, 
currently evaluated as zero percent disabling (non-
compensable).  The veteran has perfected a timely appeal.


FINDINGS OF FACT

1.  The veteran's service-connected skin disability, 
classified as tinia pedis, tinea unguium, and pitted 
keratolysis, is manifested by, at most, itching, scaliness, 
and thinning of the skin.

2.  The veteran's service-connected external hemorrhoids are 
manifested by, at most, mild symptoms.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating on the veteran's 
service-connected skin disability, classified as tinia pedis, 
tinea unguium, and pitted keratolysis, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.118, Diagnostic Code 7813 (2002).

2.  The criteria for an increased (compensable) evaluation on 
the veteran's service-connected external hemorrhoids have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West Supp. 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claims for an 
increased rating on his service-connected skin disability, 
classified as tinia pedis, tinea unguium, and pitted 
keratolysis, and for an increased (compensable) evaluation on 
his service-connected external hemorrhoids (hereinafter, the 
"service-connected disabilities").  By letter dated in 
April 2002, the veteran and his representative were notified 
that the veteran would be scheduled for VA examination to 
determine the current level of his service-connected skin 
disability.  In letters dated in May 2002, the veteran and 
his representative were informed of VA's obligations to 
notify and assist claimants under the VCAA, what the evidence 
needed to show in order to establish entitlement to increased 
ratings for the veteran's service-connected disabilities, and 
they were notified of what records VA would attempt to obtain 
on behalf of the veteran, and what records the veteran was 
expected to provide in support of his claims.  The veteran 
and his representative were provided with copies of the 
appealed rating decisions, a statement of the case, and 
supplemental statements of the case.  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims and the requirement to submit 
medical evidence that comported with higher evaluations for 
his service-connected disabilities.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on the veteran's behalf.  Thus, the 
Board observes that all of the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain to substantiate 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA treatment records and examination 
reports.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claims for increased ratings on the 
veteran's service-connected disabilities poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).





The Veteran's Service-Connected Skin Disability

The evidence of record includes VA outpatient treatment 
records for the period of May 1991 to August 2002, and lay 
statements.

A review of the veteran's VA outpatient treatment records for 
the period of May 1991 to August 2002 reveals that, on 
examination at the VA Medical Center in San Juan, PR 
(hereinafter "VAMC San Juan"), accomplished in January 
1992, the veteran complained of a history of tinia pedis.  
Physical examination of the veteran revealed erythematous 
plaques on his feet and inter-digital area.  The diagnoses 
included tinia pedis and dermatophytosis.  

On follow-up outpatient examination at VAMC San Juan 
accomplished in August 1992, the veteran complained of 
chronic dermatophytosis and recurrent burning, itching, and 
redness between his toes.  Physical examination of the 
veteran revealed scaly lesions between the toes of both feet.  
The diagnoses included recurrence of tinia pedis.

The veteran was followed at VAMC San Juan for a 30-day period 
in May and June 1993 for complaints of tinia curis.  A review 
of treatment records for this 30-day period indicates that 
the veteran experienced "marked improvement" in his 
symptoms over the course of treatment that he received.  No 
signs or symptoms of tinia curis were noted, there was no 
overall disease severity, and the disease had cleared up at 
the end of this 30-day treatment period.

On VA examination accomplished at VAMC San Juan in January 
1994, the veteran complained of severe itching with redness 
and fissuring on his feet that worsened during the summer and 
provided a medical history of fungi on his feet and nails for 
many years.  Objective examination revealed maceration (or 
softening of the tissues) on the veteran's toe webs, scaly 
patches with fissuring and scaliness, and marked dystrophy of 
several toenails.  The examiner noted that there was no 
pitted keratolysis present.  The diagnoses were tinea pedis 
and tinea unguium.

On VA skin examination accomplished at VAMC San Juan in 
August 1997, the veteran complained of feet fungi, lesions, 
itching, fissuring, and bleeding, and stated that all of 
these symptoms had worsened in the previous few months.  He 
also stated that the lesions on his feet had never cleared up 
completely from treatment that he had received during service 
and that the lesions "come and go."  He provided a medical 
history of feet fungi since service.  Objective examination 
of the veteran found maceration with scaliness on the sole 
and toe webs, thickening of several toenails with subungual 
hyperkeratosis (or thickening of the skin beneath the skin's 
surface) and dystrophy, erythematous patches (or red patches) 
on the legs with scaliness, scaliness and erythema in the 
nasolabial fold, and a scaly scalp and eyebrows.  It was 
noted that the nature of the veteran's skin disorder was 
fungal with a severely chronic infection of the veteran's 
feet and toenails.  No nervous manifestations were noted.  
The diagnoses were severe tinia pedis (dermatophytosis), 
tinea unguium (dermatophytosis), stasis dermatitis, and 
seborrheic dermatitis.

The veteran submitted several statements to the RO in support 
of his claim for an increased rating on his service-connected 
skin disability.  In a statement submitted in May 2000, the 
veteran reported that the only treatment that he had received 
for his service-connected disabilities had been at VAMC San 
Juan.  In a statement received in March 2001, the veteran 
stated that, because of his service-connected skin 
disability, his walking was impaired and he was in constant 
pain.  He also stated that his condition had deteriorated 
rapidly, causing him difficulty in his activities of daily 
living, he was in constant fear when he walked, he felt 
"stressed out," and he suffered from insomnia that required 
medication.  Finally, in a statement received in February 
2002, the veteran reiterated his request for a reevaluation 
on his service-connected skin disability and stated that the 
only medical evidence in support of his claim was available 
at VAMC San Juan.

At the veteran's most recent VA outpatient examination 
accomplished at VAMC San Juan in August 2002, the veteran 
complained of itching skin.  He provided a medical history 
that included "spots" on his forearm and itching all over 
his body for several years, and foot problems experienced 
since service.  The examiner noted that the veteran had been 
treated with creams with some improvement.  Physical 
examination revealed that there were large purpuric patches 
(or discoloration caused by blood hemorrhaging into the skin) 
on the veteran's forearms bilaterally, his toe webs were 
markedly scaly, there was severe scaliness and thinning of 
the skin on the veteran's soles bilaterally, there were 
dystrophic changes on the veteran's great toenail and fifth 
toenail with subungual hyperkeratosis, and there were 
lichenified plaques on the veteran's scalp.  There was no 
ulceration, crusting, or associated systemic and nervous 
manifestations noted, but there was mild exfoliation of the 
sole.  The examiner noted that the veteran had evidence in 
his claims folder that showed the status of his feet problem, 
including that the veteran's soles were scaly and the skin 
was very thin, but the examiner stated that this could be due 
to atrophy secondary to creams used by the patient, and that 
the veteran's toenails were also affected by the fungal 
infection.  The examiner also noted that the senile purpura 
seen on the veteran's forearms were secondary to chronic 
heavy sun exposure in the past with damage to the skin and 
secondary papillary fragility as a consequence of this 
process, and the veteran also had presented with 
neurodermatitis.  The diagnoses were severe tinea pedis, 
senile purpura, and neurodermatitis.  

The Veteran's Service-Connected External Hemorrhoids

On VA outpatient rectum and anus examination accomplished at 
VAMC San Juan in May 2002, the veteran complained of 
occasional pruritus (or itching) and pain in the rectal area 
associated with protruding hemorrhoids and a spontaneous 
reduction.  He stated that these symptoms had been relieved 
by sitz baths and Anusol.  The examiner noted that the 
veteran's claims folder and medical record were not available 
for review, although he had reviewed electronic notes before 
examining the veteran.  The examiner also noted that there 
was no evidence of complaints related to hemorrhoids, based 
on a review of the available clinic notes.  The veteran 
provided a medical history that included, in pertinent part, 
a history of hemorrhoids since 1955 when this condition had 
been diagnosed at Fort Riley, Kansas, prior to a 
hemorrhoidectomy.  The veteran reported that he had an 
adequate degree of sphincter control, occasional fecal 
leakage, and rectal bleeding one or two times a month 
consisting of toilet paper staining, and denied involuntary 
bowel movements.  He also reported that his rectal bleeding 
had been relieved with Anusol.  Physical examination of the 
veteran revealed no history of colostomy, no evidence of 
fecal leakage, adequate size of lumen - rectum and anus, no 
signs of anemia, no evidence of fissures, no external 
hemorrhoids on rectal examination, and no evidence of 
bleeding.  The diagnosis was hemorrhoids.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2002); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the United States Court of Appeals for Veterans' 
Claims (hereinafter, "the Court") has held that it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Powell v. West, 13 Vet. App. 31, 35 (1999) ( all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).

The Court also has held that, where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The VA General Counsel has held that, where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).

The Board notes that, by regulatory amendment, effective on 
August 30, 2002, substantive changes were made to the 
schedular criteria for evaluating skin disorders, as defined 
in 38 C.F.R. § 4.118.  See 67 Fed. Reg. 49596-49599 (2002).  
These provisions, which became effective on August 30, 2002, 
replaced the rating criteria of 38 C.F.R. § 4.118 (as in 
effect through August 23, 2002).  In March 2003, the Board 
notified the veteran and his service representative of the 
regulatory changes to 38 C.F.R. § 4.118.  The veteran's 
service representative responded by letter to the Board 
received in May 2003 that the veteran wished to continue his 
appeal.  Although the agency of original jurisdiction (in 
this case, the RO) has not had the opportunity to adjudicate 
the veteran's increased rating claim for a service-connected 
skin disability according to the revised Diagnostic Code 
7813, the Board determines that the veteran is not prejudiced 
by the change in law that occurred after the initiation of 
his claim.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  Accordingly, the Board will consider both the old 
and new rating criteria under 38 C.F.R. § 4.118 and apply the 
criteria which are most favorable to the veteran.

Here, the veteran's service-connected skin disability, 
classified as tinia pedis, tinea unguium, and pitted 
keratolysis, is currently evaluated as 30 percent disabling 
by analogy to 38 C.F.R. § 4.118, Diagnostic Code 7813 (2002) 
(dermatophytosis).  Under the former 38 C.F.R. § 4.118, in 
effect prior to August 23, 2002, skin disabilities were 
evaluated under as eczema, depending on their location, 
extent, and repugnant or otherwise disabling character of 
their manifestations.  The former 38 C.F.R. § 4.118 also 
provided that the most repugnant conditions could be 
submitted for central office rating with several un-retouched 
photographs and that total disability ratings could be 
assigned without reference to central office in the most 
severe cases of pemphigus and dermatitis exfoliativa with 
constitutional symptoms.  See 38 C.F.R. § 4.118 ( as in 
effect through August 23, 2002).  Under the revised 38 C.F.R. 
§ 4.118, Diagnostic Code 7813 (in effect since August 23, 
2002), the veteran's skin disability can be evaluated as 
disfigurement of the head, face, or neck, as scars, or as 
dermatitis or eczema, depending on the predominant 
disability.  See 67 Fed. Reg. 49596-49599 (2002).  In this 
case, given that the veteran's predominant disability 
concerns the skin on his feet, the Board notes that the 
veteran's skin disability has been evaluated by reference to 
the rating criteria for eczema.

Eczema is rated under 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  Under the former Diagnostic Code 7806, in effect 
prior to August 30, 2002, an evaluation of 30 percent 
disabling is available for skin disabilities manifested by 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  The maximum evaluation of 50 percent 
disabling is available under the former Diagnostic Code 7806 
for skin disabilities that are manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or are exceptionally repugnant.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (effective through 
August 30, 2002).

The new 38 C.F.R. § 4.118, Diagnostic Code 7806 now provides 
that specific percentages of skin must be adversely affected 
by the veteran's claimed skin disability.  The new 30 percent 
disability rating mandates that between 20 and 40 percent of 
either the entire body or exposed areas of the body must be 
affected by the skin disability.  Alternatively, to qualify 
for a 30 percent disability rating, the veteran must be 
receiving intermittent systemic therapy like corticosteroids 
or other immunosuppressive drugs for no less than 6 weeks 
during the past 12 months.  Finally, the maximum disability 
rating of 60 percent available under the revised Diagnostic 
Code 7806 provides that more than 40 percent of either the 
entire body or exposed areas of the body must be affected by 
the skin disability.  Alternatively, to qualify for the 
maximum 60 percent disability rating under the revised 
Diagnostic Code 7806, constant or near-constant systemic 
therapy like corticosteroids or other immunosuppressive drugs 
must have been required to treat the veteran's skin 
disability during the past 12 months.  See 67 Fed. Reg. 
49596-49599 (2002).

The Board also notes that the veteran's service-connected 
external hemorrhoids are currently evaluated as zero percent 
disabling (non-compensable) under 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2002).  Under this Diagnostic Code, 
external hemorrhoids are evaluated as zero percent disabling 
(non-compensable) where they are mild or moderate.  The 
minimum compensable evaluation of 10 percent is available 
under this Diagnostic Code where the external hemorrhoids are 
large or thrombotic, irreducible, with excessive redundant 
tissue, and evidencing frequent recurrences.  The maximum 
evaluation of 20 percent is available under Diagnostic Code 
7336 where the external hemorrhoids are manifested by 
persistent bleeding and with secondary anemia or with 
fissures.  See 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2002).

Taking into account all of the evidence set out above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the preponderance of the evidence is against 
an increased rating of the veteran's service-connected skin 
disability, classified as tinia pedis, tinea unguium, and 
pitted keratolysis.  Specifically, the Board finds that, 
under either the former Diagnostic Code 7813, in effect until 
August 30, 2002, or the revised Diagnostic Code 7813, in 
effect since August 30, 2002, the veteran's service-connected 
skin disability does not meet the criteria for an increased 
rating above 30 percent disabling, based on the lack of 
record evidence showing ulceration, extensive exfoliation, 
crusting, systemic or nervous manifestations, exceptional 
repugnance, or that it affected more than 40 percent of the 
veteran's body or exposed areas of the body or required 
constant or near-constant systemic therapy.  

Viewing the evidence of record under the former Diagnostic 
Code 7813, which rated skin disabilities as for eczema, as 
noted above, the Board finds that there is no evidence that 
the veteran's service-connected skin disability is manifested 
by ulceration or extensive exfoliation or crusting, systemic 
or nervous manifestations, or was exceptionally repugnant.  
For example, the VA examiner who saw the veteran in August 
1997 noted that the veteran's skin disorder had not resulted 
in any nervous manifestations.  More importantly, at the 
veteran's most recent VA examination in August 2002, the 
examiner found no ulceration, crusting, or associated 
systemic and nervous manifestations.  Given the 
symptomatology associated with the veteran's service-
connected skin disability, and given that there was no 
evidence on objective examination that the veteran's skin 
disability manifested itself with extensive exfoliation, 
nervous manifestations, or as exceptionally repugnant, the 
Board finds that the veteran's service-connected skin 
disability was most appropriately rated as 30 percent 
disabling, and an increased rating is not warranted, under 
the former Diagnostic Code 7813.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (effective through August 23, 2002).  

Similarly, the Board also finds that the veteran is not 
entitled to an increased rating for a service-connected skin 
disability under the revised Diagnostic Code 7813.  There is 
no evidence on the record of this claim that the veteran's 
service-connected skin disability affects more than 40 
percent of his body or exposed areas of his body, or that it 
requires constant or near-constant systemic therapy.  Given 
the symptomatology associated with the veteran's service-
connected skin disability, the Board finds that the veteran 
is not entitled to an increased evaluation under the revised 
Diagnostic Code 7813.  See 67 Fed. Reg. 49596-49599 (2002) 
(codified at 38 C.F.R. § 4.118, Diagnostic Code 7813 
(effective from August 23, 2002).

Turning to the veteran's claim for an increased (compensable) 
evaluation on service-connected external hemorrhoids, the 
Board finds that the preponderance of the evidence is against 
granting the veteran's claim for an increased (compensable) 
evaluation on his service-connected external hemorrhoids.  At 
the veteran's most recent VA examination for hemorrhoids in 
May 2002, he complained only of occasional rectal itching, 
pain, and bleeding 1 or 2 times a month, and stated that his 
hemorrhoids had been relieved with sitz baths and medication.  
More importantly, the VA examiner found no evidence of 
bleeding or anemia, and no external hemorrhoids.  Given the 
symptomatology associated with the veteran's service-
connected external hemorrhoids, the Board finds that this 
disability is most appropriately rated as zero percent 
disabling (non-compensable) under 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2002).

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected disabilities 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2002); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In that regard, the Board notes the 
veteran's lay assertion in his March 2001 statement that his 
service-connected skin disability had given him great 
difficulty in his activities of daily living.  However, none 
of the veteran's service-connected disabilities have been 
shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or otherwise to 
render impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of extraschedular ratings pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met for either of the veteran's 
service-connected disabilities.

For the reasons and bases discussed above, the Board finds 
that the criteria have not been met for an increased rating 
on the veteran's service-connected skin disability, 
classified as tinia pedis, tinea unguium, and pitted 
keratolysis, or for an increased (compensable) evaluation on 
his service-connected external hemorrhoids.  38 U.S.C.A. 
§ 5107 (West Supp. 2002); 38 C.F.R. § 3.102 (2002).  The 
appeal is denied.
	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an increased rating for a skin disability, 
classified as tinia pedis, tinea unguium, and pitted 
keratolysis, currently evaluated as 30 percent disabling, is 
denied.

Entitlement to an increased (compensable) evaluation for 
external hemorrhoids is denied.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

